URIG|NAL
In the Uniteh Statea Gluttrt of Iieheral Tlaima

oFFlcE oF sPECIAL MASTERS F l LED
=s<=x<>x<>x<>x=>x==c=>i<>c<>i<>x==c<>x=>x<>x<>x=*>x<>c=>x<>k MAR?)lZI]M
DORIS ALFARO, * u.s. couRT oF
>x< NO_ 12_578\/ FEDERAL CLA|MS
Petitioner, * Special Master Christian J. Moran
>l<
v. * Filed: March 31, 2014
>l<
SECRETARY OF HEALTH * Decision on the record; insufficient
AND HUl\/IAN SERVICES, * proof of causation; nerve damage;
* tumor; influenza ("flu") vaccine.
Respondent. *
>l<>|<>l<>i<>l<=l<=l<>l<>l<>l<>l<>l<>|<>l<>l<>l<>l<>l<>l116 Stat. 2899, 2913

(Dec. 17, 2002), requires that the Court post this ruling on its website. Pursuant to
Vaccine Rule l8(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-l2(d)(4). Any
redactions ordered by the special master will appear in the document posted on the
website.

that she experienced pain on her left arm caused in fact by an influenza vaccine she
received on October 26, 2010.

An initial status conference was held on October 3l, 20 l2. For this
conference, Ms. Alfaro arranged to have a bilingual individual join her for the call
to assist by communicating for her in English.z Following the conference,
respondent periodically filed medical records previously forwarded to her by Ms.
Alfaro (exhibits A-K and L). Respondent additionally assisted in the collection of
Ms. Alfaro’s medical records by filing a motion to authorize a subpoena for
records from UCLA Health System in Los Angeles, California. §e_e_ order, issued
Apr. 12, 2013 (authorizing subpoena).

On April 22, 2013, respondent filed her Rule 4 report finding the evidence
insufficient to recommend compensation. Resp’t’s Rep’t, filed Apr. 22, 2013, at
12. Respondent further stated that Ms. Alfaro’s injury did not "meet the criteria
for a Table Injury," and recommended that the final decision on Ms. Alfaro’s
eligibility under the Vaccine Act be deferred until additional medical information,
including an independent medical exam, became available. I_d. at 1 1-l2.

A status conference was held on May 1, 2013, to discuss respondent’s Rule
4 report. During this conference, the parties discussed the status of the record and
arrangements for Ms. Alfaro to receive and independent medical examination On
May 13, 2013, respondent filed the records obtained by subpoena. Exhibit M.

On June 3, 2013, respondent filed a status report detailing the arrangements
for Ms. Alfaro to receive an independent medical exam by Nerses Sanossian,
l\/[.D., on June 7, 2013, in Los Angeles. On August 9, 2013, respondent filed the
resulting examination report and Dr. Sanossian’s curriculum vitae. Exhibits N-O.

The same report was provided to Ms. Alfaro in Spanish.

Dr. Sanossian’s assessment found no correlation between l\/Is. Alfaro’s arm
pain and the influenza vaccination she received on October 26, 20l0. Exhibit N at
7. Dr. Sanossian additionally stated that l\/Is. Alfaro’s tumor appeared to be an
"incidental finding revealed by the extensive testing which was performed due to

the physical complains exhibited by the patient," and that there was "no indication f

that the injection was in a region where a nerve would be expected to travel." l_oL
at 7-8.

2 Ms. Alfaro arranged for similar assistance'for each following status conference as well.

2

On january 27, 2014, a status conference was held to discuss Dr.

Sanossian’s report and the next steps necessary to move the case forward. During
this conference, the undersigned asked Ms. Alfaro if she planned to submit further
evidence, l\/Is. Alfaro answered that she did not. Following the conference, Ms.
Alfaro was given another opportunity to file any further evidence or medical expert
opinion in support of her petition by l\/Iarch 3, 2014. §e__e_ order, issued Jan. 28,
2014. l\/ls. Alfaro filed nothing further. Accordingly, this case is now ready for

adj udication.

II. Analysis

To receive compensation under the National Vaccine Injury Compensation
Program (hereinafter "the Program"), petitioner must prove either l) that l\/ls.
Alfaro suffered a "Table Injury" - i.e., an injury falling within the Vaccine Injury
Table ~ corresponding to her vaccination, or 2) that she suffered an injury that was

actually caused by a vaccine. §e_e §§ 300aa-l3(a)(l)(A) and B()Oaa-l l(c)(l). An
examination of the record did not uncover any evidence that l\/Is. Alfaro suffered a

"Table lnjury." Thus, she is necessarily pursuing a causation-in-fact claim.

Under the Act, a petitioner may not be given a Program award based solely
on the petitioner’s claims alone. Rather, the petition must be supported by either

medical records or by the opinion cfa competent physician. § 300aa-l3(a)(l). In
this case, because the medical records and independent medical examination do not

support l\/[s. Alfaro’s claim, a medical opinion must be offered in support. Ms.
Alfaro, however, has offered no such opinion.

Accordingly, it is clear from the record in this case that l\/Is. Alfaro has failed

to demonstrate either that she suffered a "Table Injury" or that her injuries were
"actually caused" by a vaccination. Thus, this case is dismissed for insufficient

proof. The Clerk shall enter judgment accordingly.

Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

IT IS S() ORDERED.

l ~:..~ l
Christian J. l\/I ran
Special Master